Citation Nr: 1221021	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-50 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied service connection for a skin condition.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran has a current skin disability, manifested by acne scars and subcutaneous cysts, which had its onset during active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his current skin disability, manifested by acne scars and subcutaneous cysts, is related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Board notes that, in his November 2008 claim for service connection, the Veteran asserted that he was seeking service connection for a skin condition due to in-service Agent Orange exposure.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2011).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Despite his initial assertion, the service records associated with the claims file do not indicate that the Veteran served on land in Vietnam; rather, the Veteran himself testified during the February 2012 hearing that he never set foot on land in Vietnam.  As such, exposure to herbicide agents may not be presumed.  Moreover, in this case, there also is no objective evidence that the Veteran was actually exposed to herbicide agents during service.  Thus, service connection for a skin disability, as due to in-service herbicide exposure, cannot be established.  

In any event, the Board notes that, since his November 2008 claim for service connection, the Veteran has clarified that he is seeking service connection for a skin disability on a direct basis.  As will be discussed below, the Board finds that service connection for a skin disability, on a direct basis, is warranted.  

Service treatment records reflect that, in his September 1972 Report of Medical History at enlistment, the Veteran denied skin diseases and tumors, growths, cysts, and cancer.  On enlistment examination, clinical evaluation of the skin was normal and the only identifying body mark noted was a left knee scar.  It was recommended that the Veteran have incision and draining for a cyst on the corner of his mouth in October 1973.  A November 1973 consult from the surgery clinic reflects that the cyst was improving.  In January 1974, the Veteran was evaluated for a cyst on the left side of his mouth and a cyst on the belt line of his back.  He was referred to the general surgery clinic.  The examiner at the general surgery clinic noted that the Veteran had a left facial cystic lesion and diffuse acne changes as well as a small (probable) lipoma on the posterior belt line.  Due to the location of the facial lesion, the Veteran was referred to the plastic surgery clinic for evaluation.  The January 1974 plastic surgery consult request reflects that the Veteran had a 1 cm. by 2 cm. cystic lesion on the left side of his face, lateral to the angle of his mouth as well as a history of acne.  In May 1974, the Veteran was evaluated for cysts behind both ears, with the right-sided cyst described as red, swollen, and painful.  The right auricle cyst was incised and drained.  In July 1974, the Veteran was seen for evaluation of a 2 cm. cyst behind the left ear.  The impression was sebaceous cyst.  The cyst was removed.  

Service treatment records also reflect that the Veteran presented with complaints of a body rash in June and July 1974.  In September 1974, the Veteran was evaluated for acne on his face.  It was noted that he also had a cyst on the left upper corner of his mouth, for which removal had been recommended in November 1973.  A consultation request to the dermatology clinic, dated three days later, reflects that the Veteran had acne and sebaceous cysts.  Separation examination in June 1975 noted "mult AS shoulders" likely reflecting multiple acne scars of the shoulders.  On the same day as his separation examination, a consult was submitted to the dermatology clinic to evaluate the Veteran for cystic acne.  The consult request reflects that the Veteran had a couple of persistent cysts on his face and behind his right ear that he wanted removed.  

Post-service VA treatment records reflect that, in November 2008, the Veteran was noted to have multiple skin tags as well as a right forearm lesion.  The lesion was removed and the pathology report described the right forearm lesion as a lentigo with actinic keratosis and benign verrucoid epidermal hyperplasia.  The lesion was negative for malignancy.  A December 2008 treatment record reflects that the Veteran was seen for follow-up of dysplastic nevus syndrome.  It was noted that the Veteran had two nevi in the upper back near his right scapula which revealed some red discoloration.  Later that month, the Veteran underwent an Agent Orange examination.  He reported that his current problems included cystic acne, and stated that this condition occurred during service.  Physical examination revealed the skin to be smooth with no lesions, rashes, or bruising noted.  The assessment was personal history of exposure to Agent Orange, cystic acne.  In February 2010, the Veteran complained of a rash on his bilateral ankles which began after he started wearing different rubber boots.  The assessment was possible tinea.  

The Veteran was afforded a VA skin examination in October 2010.  The examiner noted that the Veteran was seen in service for cystic swelling at the right side of his mouth and at the belt line of his back.  The examiner further noted that the Veteran underwent incision and drainage of a sebaceous cyst from the right auricle in July 1974 and added that separation examination was negative for any skin condition.  The Veteran reported that, during service, he started getting knots on his face, back, and all over his body.  He added that, since service, he had been experiencing knots on his face, back, and legs, and was treated by his private physician in 1991, who diagnosed him with acne.  He stated that he still had knots and scars on his face, back, and legs, but was not currently being treated for any skin condition.  

Examination did not reveal active acne; however, the examiner described multiple slightly depressed scars on either side of the face and upper back, which affected less than 40 percent of the face and neck.  The examiner further described small cystic subcutaneous swellings at the right submandibular area and the left jaw.  The examiner commented that there was no other active skin rash or skin disease present.  The diagnosis was multiple scars of acne on the face and upper back.  The examiner opined that the Veteran's present skin condition of multiple scars of acne on the face and upper back was not likely related to the sebaceous cyst which was incised and drained in July 1974.  In providing a rationale for this opinion, the examiner stated that his opinion was based on a finding that there was no skin condition present at the time of separation examination in June 1975, as that separation examination was negative for any skin condition.  Several color photographs of the Veteran's face and upper back were submitted with the VA examination report.  

In April 2011, the VA examiner provided two clarifying addendum opinions.  In the first addendum, the examiner opined that the small cystic subcutaneous swellings present at the right submandibular area and the left jaw were not the same as or a progression of the sebaceous cysts around the right auricle and left side of the mouth that were incised and drained during service.  The examiner added that these small cystic subcutaneous swellings were not likely related to the sebaceous cyst which was incised and drained in July 1974.  In providing a rationale, the examiner again stated that his opinion was based on a finding that there was no skin condition present at the time of separation examination in June 1975, as that examination was negative for any skin condition.  In a second addendum opinion, provided later in April 2011, the examiner stated that the small cystic subcutaneous swellings present at the right submandibular area and left jaw were not the same as, were not progressions of, and were not related to the sebaceous cysts around the ears and left side of the mouth which were incised and drained on active duty.  The examiner stated that his opinion was based on a finding that the present swellings were not sebaceous cysts.  

During the February 2012 hearing, the Veteran testified that he had no problems with his skin prior to entry into service and continued to have no problems after completing basic and advanced training.  He added that he would be submitting photographs of himself taken after his graduation from training illustrating his clear complexion.  Parenthetically, the Board notes that such photographs were submitted in February 2012.  The Veteran went on to state that, after completing training, he went on a Western Pacific cruise, where he started having problems with lumps or knots on his back, face, head, and behind his ears.  He added that these lumps were lanced and drained during service.  He reported that these lumps continued through 1975 when he was discharged from service, at which time he married his wife.  He reported that his wife would take sterilized needles and lance and drain the lumps.  The Veteran also added that he saw a private physician who lanced and drained the lumps until 1991, probably two to three times a week.  He reported that his private physician advised him that the lumps would probably go away after a while, but they never did.  The Veteran added that he had scars "all over my back" from these lumps, and had had a large lump removed from the right side of his neck under his ear at the VA Medical Center (VAMC) two to three weeks earlier.  He reiterated that he was still having problems with these lumps, which he would have removed or lanced by his wife, but they came back.  The Veteran's wife testified that she met the Veteran in June 1975 and had been taking care of his skin problems by lancing the lumps "from the very beginning."  

The Veteran and his wife indicated that, despite his skin lumps being excised, they returned.  The Veteran specifically described a lump on the corner of his mouth which had been present since service.  He again stated that his skin problems had been ongoing and had never stopped.  The Veteran's representative indicated that he would be submitting an article indicating that sebaceous cysts tend to reoccur even when the sac had been removed if a portion of the sac was left.  The Board notes that no such article was associated with the claims file subsequent to the February 2012 hearing; however, a medical article previously associated with the claims file in June 2011 states that epidermal cysts may be left or removed, but that the cyst wall itself should be removed, otherwise the lesion would recur.  

The aforementioned service treatment records include findings of cysts (including sebaceous cysts) and acne (including cystic acne).  It is significant to note that the Veteran's June 1975 separation examination appears to reflect multiple acne scars of the shoulders and, the same day, a consult was submitted to the dermatology clinic to evaluate the Veteran for cystic acne and persistent cysts on the face and behind the right ear.  

The Veteran's December 2008 Agent Orange examination includes a finding of cystic acne, and, while active acne was not found on VA examination in October 2010, the examiner diagnosed multiple scars of acne on the face and upper back and also noted small cystic subcutaneous swellings at the right submandibular area and the left jaw.  

Additionally, the Veteran has, as he is competent to do, described a continuity of symptomatology of skin swellings (or lumps) during and since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, during the February 2012 hearing, the Veteran reported that he began experiencing lumps on his back, face, head, and behind his ears, which he was told would probably go away after a while, but they never did.  He added that he was still having problems with these lumps.  The Veteran's report of a continuity of symptomatology is supported by his wife's testimony, that she had met the Veteran in June 1975 and began taking care of his skin problems by lancing the lumps "from the very beginning."   

The Board finds the Veteran's report of a continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the post-service VA treatment records do not include findings of acne scars or cystic swellings.  For example, in November 2008, the Veteran denied rashes, lesions, or bruising and examination of the skin revealed multiple skin tags and a lesion on the right forearm and examination of the head revealed no lumps or masses.  Examination of the skin during treatment in February 2010 revealed the skin of the medial ankles to be erythematous with central clearing and examination of the skin during treatment in September 2010 revealed a warm, erythematous old laceration on the left lower extremity, but no mention was made of acne scars or cystic swellings on either date.  On both dates, the nurse practitioner noted that review of systems, including the dermatologic system, was without significant complaints other than those mentioned in the Veteran's history of present illness.  Notably, even though the Veteran's skin was described as smooth with no lesions, rashes, or bruising noted on Agent Orange examination in December 2008, the examiner did not specifically describe the absence of acne scars and/or cystic swellings.  Indeed, the assessment included cystic acne.  

In any event, when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  The Board further acknowledges that, with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe swellings or "lumps" on his skin during and after service and that observation need not be recorded in his treatment records.  

Therefore, in light of the evidence of cysts and cystic acne in service, the evidence of current scars of acne on the face and upper back and small cystic subcutaneous swellings at the right submandibular area and the left jaw, and the Veteran's competent and credible reports of a continuity of symptomatology of skin problems since service, the Board finds that the evidence weighs heavily in favor of the Veteran's claim.

The evidence that is expressly against the Veteran's claim consists of the October 2010 and April 2011 opinions of the VA examiner.  However, these opinions are based on a finding that the Veteran had no skin condition present at the time of his separation examination in June 1975.  Review of the Veteran's service treatment records; however, appears to reflect that multiple acne scars of the shoulders were noted on separation examination, and clearly reflects that, on the same day as his separation examination, the Veteran was referred to the dermatology clinic for cystic acne and persistent cysts on the face and right ear.  Thus, contrary to the statements of the VA examiner, the Veteran did have a skin condition at the time of his separation from service.  Therefore, the VA examiner's etiology opinions have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

In view of the foregoing, the Board finds that the evidence weighs in favor of a finding that the Veteran's current skin disability began in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin disability, manifested by acne scars and subcutaneous cysts, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability, manifested by acne scars and subcutaneous cysts, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


